         Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 1 of 8

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 
YUTONG JIN,
                                     Plaintiff,
                                                               PROTECTIVE ORDER
                          v.
                                                               No. 1:20-cv-9129(MKV)

SOLOMON CHOI,
                                     Defendant.



       WHEREAS, certain documents and information have been and may be sought from third

party The Trustees of Columbia University in the City of New York (“Columbia” or “the

University”) in the above-captioned action (the “Proceeding”), which Columbia believes to be

confidential or contain sensitive personal information, including, but not limited to, private

personal information concerning current or former Columbia students;

       WHEREAS, certain documents and information have been and may be sought from

Columbia that contain material protected by the Family Educational Rights and Privacy Act, 20

U.S.C. § 1232g, and associated regulations, 34 C.F.R Part 99 (together, “FERPA”); the Health

Insurance Portability and Accountability Act of 1996, as amended by the Health Information

Technology for Economic and Clinical Health Act, Pub. L. 104-191, and associated regulations,

42 C.F.R Parts 160, 162 & 164 (together, “HIPAA”); and/or other privacy laws and regulations;

       WHEREAS, it has been agreed by and among the parties to the Proceeding and Columbia

(the “Parties”) that a protective order (“Protective Order”) preserving the confidentiality of certain

documents and information produced by Columbia in this Proceeding should be entered by the

Court; and

       WHEREAS, the Court has reviewed the terms and conditions of this Protective Order


                                                  1
            Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 2 of 8




submitted by the Parties;

       IT IS HEREBY ORDERED:

       1.       This Protective Order shall govern all documents, the information contained

therein, and all other information produced or disclosed by Columbia during the Proceeding. This

Protective Order is binding upon the parties to the Proceeding and their respective attorneys,

agents, representatives, officers, and employees, and others as set forth in this Protective Order.

       2.       For purposes of this Protective Order, “Confidential Information” means

confidential or private personal information. “Confidential Information” includes, but is not

limited to: (a) any education records protected by FERPA, including any documents relating to the

investigation, hearing, adjudication, or appeal of claims made to Columbia’s Gender-Based

Misconduct Office; and (b) any health records protected by HIPAA.

       3.       Columbia shall, through counsel, designate as “CONFIDENTIAL” any document

or other materials it provides, which documents or other materials are believed by Columbia to

constitute, reflect, or disclose Confidential Information (all of which is hereafter referred to as

“Designated Material”).

       4.       Confidential Information shall be disclosed only to the following persons:

                (a)    The attorneys, paralegals, and stenographic and clerical employees in the

       respective law firms of either party’s counsel and the personnel supplied by any

       independent contractor (including litigation support service personnel) with whom such

       attorneys work in connection with the Proceeding;

                (b)     Any outside consultant or expert who is assisting counsel or a party to the

       Proceeding to whom it is necessary to disclose Confidential Information for the purpose of

       assisting in or consulting with respect to the preparation of this Proceeding, and the




                                                 2
            Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 3 of 8




       assistants, clerical employees, or staff of such consultant or expert;

                (c)     The Court and any members of its staff to whom it is necessary to disclose

       Confidential Information for the purpose of assisting the Court in this Proceeding;

                (d)     Stenographic employees and court reporters recording or transcribing

       testimony in the Proceeding;

                (e)    Witnesses and their counsel to whom disclosure is reasonably necessary

       during their testimony in this Proceeding; provided, however, that a person identified solely

       in this paragraph shall not be permitted to retain copies of such Confidential Information;

                (f)   Any mediator or arbitrator engaged by the parties to the Proceeding; and

                (g)   Any person who authored or previously received the Confidential

       Information through means other than the discovery process in this Proceeding.

       5.       Persons having knowledge of Confidential Information only by virtue of their

participation in the conduct of the Proceeding shall use that Confidential Information only in

connection with the Proceeding or appeal thereof, and shall neither use such Confidential

Information for any other purpose nor disclose such Confidential Information to any person who

is not listed in Paragraph 4 of this Protective Order.

       6.       All persons to whom Designated Material is to be disclosed pursuant to

Subparagraphs 4(b) and 4(d) – (f) above, as well as Plaintiff and Defendant, shall, prior to

disclosure, be advised of the contents of this Protective Order and be required to execute a

Certification evidencing their agreement to the terms of the Protective Order, in the form annexed

hereto as Exhibit A. The signed Certifications shall be retained for six (6) months following the

final termination of this Proceeding, including any appeals.




                                                  3
            Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 4 of 8




       7.       Pursuant to 20 U.S.C. § 1232g(b)(2)(B) and 34 C.F.R. § 99.31(a)(9), in response to

a subpoena served in this Proceeding, Columbia and its representatives are permitted to disclose

education records (“Confidential Student Records”) as defined in FERPA, as follows:

                      With the exception of the parties to this Proceeding, Columbia shall make

       reasonable efforts to provide the current or former Columbia student(s) to whom the

       requested Confidential Student Records relate with written notice, by any reasonable

       means available, including by sending such notice by first class mail to his, her or their last

       known or permanent mailing address as indicated in the records of the University’s Office

       of the Registrar and to his, her or their University email address, so that the student(s) may

       seek protective action pursuant to 34 C.F.R. § 99.31(a)(9)(ii) if he, she or they choose(s)

       to do so;

                       A current or former Columbia student receiving such notice, and the parties

       to this Proceeding, shall be provided a period of ten (10) business days following receipt

       of notice of the subpoena to inform the University whether the student intends to seek an

       order preventing the University from disclosing the Confidential Student Records;

       provided that, if the student does not inform the University within ten (10) business days

       that the student intends to seek an order preventing disclosure, the University may produce

       the Confidential Student Records in this Proceeding;

                       If any current or former Columbia student informs the University of his or

       her intent to apply for protection from the Court to prevent disclosure of Confidential

       Student Records, the University shall not be required to produce any documents and/or

       information containing such Confidential Student Records until the Court rules on the

       application.




                                                 4
            Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 5 of 8




                      Notwithstanding anything set forth above, pursuant to 34 C.F.R. § 99.30, the

       University may disclose in this Proceeding the Confidential Student Records of the party

       to this Proceeding who serves the subpoena on Columbia without giving that party notice.

Disclosure of Confidential Student Records in accordance with this Paragraph 7 shall satisfy 20

U.S.C. § 1232g(b)(2)(B).

       8.       In the event any person or party having possession, custody, or control of any

Confidential Information produced in this Proceeding receives a subpoena or other process or order

to produce such information, such subpoenaed person or entity shall promptly notify by e-mail

counsel for Columbia and shall furnish counsel with a copy of said subpoena or other process or

order. The person or party receiving the subpoena or other process or order shall not produce the

requested Confidential Information unless and until a court of competent jurisdiction so directs,

except if Columbia (a) consents, or (b) fails to file a motion to quash or fails to notify the person

or party in writing of its intention to contest the production of the Confidential Information prior

to the date designated for production of the subpoenaed information, in which event the person or

party may produce on the designated production date, but no earlier.

       9.       All personally identifying information and other sensitive information related to

any current and former Columbia student, other than the names of the parties to this Proceeding,

will be pseudonymized and/or redacted in any documents produced in this Proceeding by

Columbia.

       10.      All Designated Material that is filed with the Court, or any pleadings, motions or

other papers filed with the Court that reveals any information that has been designated as

Confidential Information by Columbia shall be filed in redacted form or under seal.

       11.      Designated Material, any copies and/or extracts thereof, and anything derived




                                                 5
          Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 6 of 8




therefrom, shall not be disclosed in any way for any other purpose extraneous to this Proceeding.

        12.     Upon the conclusion of the Proceeding, including any appeals related thereto, at the

written request and option of Columbia, all Designated Material and any and all copies shall be

returned to Columbia or destroyed within sixty (60) calendar days of receipt of the request;

provided, however, that attorney work product, briefs and other court papers prepared for use in

this Proceeding need not be returned or destroyed, but may be retained only by the party or the

parties’ counsel and, if so retained, shall continue to be maintained as Confidential in accordance

with the provisions of this Order.

       The Parties, by their counsel, hereby consent to entry of the foregoing Order:

     NTIFF
 PLAINTIFF                                             BARKET (367(,1.($521$/'($ 
                                                               
                                                       /2785&2//3


      ____________________
 By: _____________________________                     By:
     Yutong JiJin                                            Alexander Robert Klein
     518 W. 181st St, PO Box 191                             .HYLQ7.HDURQ
     New York, NY 10033                                      666 Old Country Road, 7th Floor
     Phone: (917)859-6713                                   Garden City, NY 11530
     scarlett0109@outlook.com                                Phone: (516)745-1500
                                                             aklein@barketepstein.com
       Pro Se Plaintiff                                      NNHDURQ#EDUNHWHSVWHLQFRP

                                                             AttorneyV for Defendant Solomon Choi
 KAPLAN HECKER & FINK LLP


 By:
       Gabrielle E. Tenzer
       Kyla P.S. Magun
       350 Fifth Avenue, Suite 7110
       New York, New York 10118
       Phone: (212) 763-0883
       gtenzer@kaplanhecker.com
       kmagun@kaplanhecker.com

       Attorneys for Third Party The Trustees of
       Columbia University in the City of New
       York


                                                   6
         Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 7 of 8



                        day of ________________,
IT IS SO ORDERED this ____         )HEUXDU\        2021


___ ______
        _____
            ____
               _ _____ _____
                     __    _________
                                  ____
                                     ____
 _____________________________________ ____
                                          ____
 The Hoon.
        n. Mary Kay
      Hon.        Kayy Vysk
                  Ka         skkocil
                         Vyskocil
 United States
        Sttaates Di
                  isttrict Judge
                 District




                                                 7
         Case 1:20-cv-09129-MKV Document 34 Filed 02/24/21 Page 8 of 8




                                            Exhibit A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YUTONG JIN,
                                    Plaintiff,
                          v.

                                                             No. 1:20-cv-09129 (MKV)
SOLOMON CHOI,

                                    Defendant.




               The undersigned hereby acknowledges that, having read the Protective Order

issued by the Court in the above-captioned action on __________, 2021, the undersigned

understands the terms thereof and agrees to be bound thereby. The undersigned further agrees to

submit to the jurisdiction of the United States District Court for the Southern District of New York

and understands that the Court may impose sanctions for any violation of the Protective Order.



___________________
       Date
                                        ________________________________
                                              Name (typed or printed)



                                        ________________________________
                                                    Signature




                                                 8
